after remand
Before: Jansen, P.J., and Michael J. Kelly and Corrigan, JJ.
Jansen, J.
On September 24, 1992, this Court issued its opinion in this matter remanding the case to the trial court for "clarification of the maximum sentence imposed upon defendant, and for articulation, both on the record and on the sir, of reasons supporting the departure from the recommended guidelines range.” We retained jurisdiction for these purposes only.
On remand, the trial court resentenced defendant to terms of 66 to 100 years. These sentences do not violate the two-thirds rule of People v Tanner, 387 Mich 683; 199 NW2d 202 (1972). Additionally, the trial court articulated sufficient reasons for the sentences imposed. People v Fleming, 428 Mich 408; 410 NW2d 266 (1987); People v Johnson, 187 Mich App 621; 468 NW2d 307 (1991).
However, we note that the amended judgment of sentence provides for each of the crimes a sentence *64of 75 to 150 years. Additionally, the amended judgment indicates that defendant was sentenced on "8-22-89.” Because the amended judgment of sentence does not reflect the actual sentences imposed on resentencing, we remand the case to the trial court for the entry of a corrected amended judgment of sentence reflecting that on October 16, 1992, the trial court sentenced defendant to terms of 66 to 100 years’ imprisonment. In all other respects, we affirm.
Remanded for proceedings consistent with this opinion. We do not retain jurisdiction.
Corrigan, J., concurred.